

116 HR 391 IH: White House Ethics Transparency Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 391IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Lynch (for himself and Mr. Cummings) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide transparency regarding waivers granted to individuals from the ethics requirements of
			 Executive Order 13770 or any subsequent similar order, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the White House Ethics Transparency Act of 2019. 2.Procedure for waivers and authorizations relating to ethics requirements (a)In generalNotwithstanding any other provision of law, not later than 30 days after an officer or employee issues or approves a waiver or authorization pursuant to section 3 of Executive Order 13770 (82 Fed. Reg. 9333), or any subsequent similar order, such officer or employee shall—
 (1)transmit a written copy of such waiver or authorization to the Director of the Office of Government Ethics; and
 (2)make a written copy of such waiver or authorization available to the public on the website of the employing agency of the covered employee.
 (b)Retroactive applicationIn the case of a waiver or authorization described in subsection (a) issued during the period beginning on January 20, 2017, and ending on the date of enactment of this Act, the issuing officer or employee of such waiver or authorization shall comply with the requirements of paragraphs (1) and (2) of such subsection not later than 30 days after the date of enactment of this Act.
 (c)Office of Government Ethics public availabilityNot later than 14 days after receiving a written copy of a waiver or authorization under subsection (a)(1), the Director of the Office of Government Ethics shall make such waiver or authorization available to the public on the website of the Office of Government Ethics.
 (d)Definition of covered employeeIn this section, the term covered employee— (1)means a full-time, non-career Presidential or Vice Presidential appointee, non-career appointee in the Senior Executive Service (or other SES-type system), or an appointee to a position that has been excepted from the competitive service by reason of being of a confidential or policymaking character (Schedule C and other positions excepted under comparable criteria) in an executive agency; and
 (2)does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer.
				